Title: Cuyler Staats to James Madison, 10 November 1829
From: Staats, Cuyler
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Albany.
                                
                                10. Nov. 1829
                            
                        
                         
                        I have taken the liberty of forwarding for your acceptance, the accompanying memorial of the late DeWitt
                            Clinton.
                        His talents, services, and character have rendered his name illustrious in the history of new york—The
                            possession of this trifling Tribute by you, whose name, united with other remnants of an heroic age, have shed a glory
                            over the political history of America, will be to me a matter highly gratifying.
                        Your acknowledgment of the receipt of this letter will be a source of pride & gratulation. With great
                            esteem & respect.
                        
                        
                            
                                Cuyler Staats.
                            
                        
                    